Citation Nr: 0838487	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1975, 
during the Vietnam War Era.  There is also evidence in the 
record that the veteran served in Vietnam from August 1965 to 
August 1966.  He died in April 2004.  The appellant is his 
widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which denied service connection for the 
veteran's cause of death.  The appellant disagreed with such 
denial and subsequently perfected an appeal.     


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in April 2004 and lists the immediate cause of death as 
cardiorespiratory arrest, due to (or as a consequence of) 
carcinoma of the liver with metastasis to the pancreas and 
the lungs, due to (or as a consequence of) probable cardiac 
arrhythmia.  Chronic obstructive pulmonary disease (COPD), 
asthma, and glaucoma were listed as significant conditions 
contributing to the veteran's death, but not resulting in the 
underlying cause of death.  

2.  At the time of the veteran's death, he was not service-
connected for any disabilities.  The veteran was granted 
entitlement to a non service-connected pension, and special 
monthly pension based on the need for aid and attendance.

3.  Chronic cardiovascular, liver, pulmonary, and eye 
disabilities were not demonstrated in service or for many 
years thereafter.  There is no competent medical evidence of 
record suggesting a relationship between the cause of the 
veteran's death and his active military service.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id. at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed 
response.  Id.  

Here, the VCAA duty to notify was satisfied by an October 
2004 letter.  This letter fully addressed all three notice 
elements; informed the appellant of what evidence was 
required to substantiate her claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the appellant was not given complete notice under the 
mandates of Hupp, she was informed in a June 2004 
administrative decision by the RO that her claim for DIC was 
denied "because there is no evidence to show that the 
veteran's death was related to military service."  The RO 
further informed the appellant of the information required to 
substantiate a DIC claim.  See June 2004 Administrative 
Decision.  The appellant was also informed to "provide 
evidence that will show a reasonable probability that the 
condition that contributed to the veteran death was caused by 
injury or disease that began during service."  See October 
2004 VCAA Notice Letter.  The appellant was informed of the 
information and evidence needed to substantiate her claim 
absent a service-connected disability.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the appellant contends that all of the 
veteran's medical records were not obtained, including 
records from the VA Medical Center (VAMC) in Shreveport, 
Louisiana, in December 1997; VA Outpatient Clinic in Monroe, 
Louisiana, in 1996 to 1997; VAMC Alexandria, Louisiana, in 
2002; and VAMC in Newport News, Virginia from 1970 to 1973.  
See Letter from the Appellant, received May 2005; VA-Form 9, 
received June 2005; VA-Form 646, dated March 2006.  However, 
medical records from the VAMC in Shreveport and Alexandria 
are associated with the claims file.  Further, no VAMC exists 
in Newport News; however, the veteran's service medical 
records include treatment reports from McDonald Army Health 
Center at Fort Eustis, in Newport News, Virginia.  The 
appellant gives no indication as to why these medical records 
are pertinent to her claim, and the first mention of medical 
records from the VAMC in Newport News or the VA Outpatient 
Clinic in Monroe is in her April 2005 statement in support of 
claim.  In fact, the appellant requested medical records only 
from the VAMC in Shreveport, Alexandria, and Washington, DC, 
initially.  See VA-Form 21-4142, received October 2004; VA-
Form 21-4138, received October 2004.  

The veteran's service personnel records reveal that he was 
stationed in Germany from June 1968 to November 1970, and May 
1971 to April 1974.  He was stationed at Ft. Eustis in 
Newport News from November 1963 to May 1964.  For the 
foregoing reasons, the Board concludes that no medical 
treatment records from the "VAMC in Newport News" can exist 
for the veteran.  Even so, the claims file includes treatment 
records from the McDonald Army Health Center at Fort Eustis, 
in Newport News, dated November 1963 to May 1964.   See 
Service Medical Records, dated October 1961 to May 1975.  The 
appellant also indicated medical treatment records from the 
VAMC in Washington, DC.  After a request from the RO, the 
VAMC in Washington, D.C., responded that it had no record of 
the veteran at its facility.  See Correspondence from the 
VAMC Washington, D.C., received January 2005.  The RO 
conducted a thorough search for the veteran's medical 
records.  Given the unsuccessful attempts to secure the 
identified records from the VAMC in Washington, D.C, the 
Board finds that additional attempts to secure such records 
would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, VA medical records, explanation of why 
certain records are not associated with the claims file, and 
the statements of the veteran, appellant, and her 
representative.  The appellant did not request a hearing 
before the Board.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

When a veteran dies from a service-connected disability, the 
Secretary shall pay dependency and indemnity compensation for 
such veteran's surviving spouse, children or parents.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  Id.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  In the same category, there would 
be included service-connected diseases or injuries of any 
evaluation (even 100 percent evaluations) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of the disease primarily 
causing death.  38 C.F.R. § 3.312(c)(3).

The certificate of death reflects that the veteran died at 
the Parkview Care Center in April 2004 at the age of 64 and 
lists the immediate cause of death as cardiorespiratory 
arrest, due to (or as a consequence of) carcinoma of the 
liver with metastasis to the pancreas and the lungs, due to 
(or as a consequence of) probable cardiac arrhythmia.  COPD, 
asthma, and glaucoma were listed as significant conditions 
contributing to the veteran's death, but not resulting in the 
underlying cause of death.  An autopsy was not performed.

The appellant contends that "the veteran's service-connected 
osteoarthritis of the knees aggravated his congestive heart 
failure, thereby hastening and contributing to his death."  
See October 2008 Written Brief Presentation by the American 
Legion.  The appellant further contends that "the medication 
that the veteran was taking, Vioxx, also contributed to the 
aggravation of the veteran's heart disease and subsequent 
death."  In this regard, the veteran's claims file contains 
no evidence that he was service-connected for any disability 
of the knees.  In fact, the veteran was never service-
connected for any disability.  His initial claim for 
compensation listed "severe breathing problems, kidney 
problems, weight loss, and suspect lung cancer" as claimed 
sickness, disease, or injuries.  See September 1996 Veteran's 
Claim for Compensation or Pension.  As noted, the veteran was 
granted entitlement to a non service-connected pension, and 
special monthly pension based on the need for aid and 
attendance.  See October 1996 Rating Decision; April 2004 
Rating Decision.  There is also no evidence in the record 
that the veteran used Vioxx.  The appellant's contention is 
without merit.     

Moreover, the evidence of record does not reflect that the 
disabilities which caused the veteran's death were incurred 
during his active military service.  The veteran's service 
medical records are negative for chronic cardiovascular, 
liver, pulmonary, and/or eye disabilities.  
  
Post-service, the first indication of a pulmonary disability 
was not shown until an October 1996 VA examination report 
from the VAMC in Shreveport.  According to such report, the 
veteran reported a history of asthma, and was diagnosed with 
COPD.  Chronic cardiovascular, liver, and eye disabilities 
were not shown in the veteran's medical records associated 
with the claims file.  In the veteran's death certificate, 
carcinoma of the liver with metastasis to the pancreas and 
the lungs and probable cardiac arrhythmia were listed as 
conditions leading to the immediate cause of death.  Glaucoma 
was listed as a significant condition contributing to the 
veteran's death, but not resulting in the underlying cause of 
death.       

In sum, chronic cardiovascular, liver, pulmonary, and/or eye 
disabilities were not present in service or for many years 
thereafter, and there is no objective evidence relating such 
disabilities to service.  In addition, the preponderance of 
the evidence is against a finding that the veteran's 
disabilities were incurred in-service and had any significant 
adverse effect on the events leading to the veteran's death 
or otherwise contributed substantially or materially to his 
demise. 

The Board sympathizes with the appellant; however, the 
preponderance of the evidence is against her service 
connection claim.  Thus, the reasonable doubt doctrine does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
	


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


